Citation Nr: 1432615	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  09-50 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a thoracolumbar spine disability.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for cardiomyopathy.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a heart disability.

5.  Entitlement to service connection for a bilateral hearing loss disability.

6.  Entitlement to an increased initial evaluation for bilateral pes planus, rated as 10 percent disabling prior to November 3, 2009, 30 percent disabling prior to May 4, 2012, and 50 percent disabling thereafter.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1970 to September 1972.

These matters come before the Board of Veterans' Appeals (the Board) from June 2003 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Huntington, West Virginia and Montgomery, Alabama, respectively.

With respect to the June 2003 rating decision which denied entitlement to service connection for pes planus, the Veteran filed a timely Notice of Disagreement (NOD) and perfected an appeal to the Board.  A July 2006 Board decision denied the Veteran's claim.  The Veteran appealed the Board's decision to the Court of Appeals for Veteran's Claims (the Court).  In a February 2008 order, the Court vacated the July 2006 decision and remanded the case to the Board for further proceedings consistent with the January 2008 Joint Motion for Remand.

The Board remanded the matter in August 2008 for additional development.  In a February 2009 rating decision, the AOJ granted service connection for pes planus, evaluated as 10 percent disabling.  The Veteran then filed a timely NOD with respect to that evaluation.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

Pursuant to his request, the Veteran was placed on the waiting list for a travel board hearing before a member of the Board.  However, in a September 2013 statement, the Veteran requested to cancel his hearing.  The regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2013).

The issues of entitlement to service connection for a back disability, heart disability, bilateral hearing loss disability, and entitlement to an increased initial evaluation for bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 2006 Board decision that denied the Veteran's petition to reopen his claim of entitlement to service connection for a back disability, on the grounds that no new and material evidence had been received, is final.

2.  The evidence submitted since the July 2006 Board decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disability.

3.  A May 2002 rating decision that denied the Veteran's service connection claim for cardiomyopathy, on the grounds that there was no evidence of a heart condition diagnosed during service or within the required presumptive period following discharge, was not appealed.

4.  The evidence submitted since the May 2002 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for cardiomyopathy.


CONCLUSIONS OF LAW

1.  The July 2006 Board decision that denied the Veteran's petition to reopen his claim of entitlement to service connection for a back disability is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2006).

2.  The May 2002 rating decision that denied the Veteran's claim of entitlement to service connection for cardiomyopathy is final.  38 U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

3.  New and material evidence has been received; thus, the claims of entitlement to service connection for a back disability and cardiomyopathy are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Petition to Reopen

In a June 1973 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a back disability.  The claim was denied on the basis that the Veteran's diagnosed back disabilities were constitutional or developmental abnormalities and therefore were not subject to service connection by law.  The Veteran did not file a NOD or submit new and material evidence within the appeal period, and the decision became final.  38 U.S.C.A. § 4005 (c) (West 1971); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972).

In June 2003, the Veteran filed a petition to reopen his service connection claim for a back disability.  A September 2003 rating decision denied the Veteran's petition to reopen as he had not submitted new and material evidence.  The Veteran perfected an appeal in January 2004.  In July 2006, the Board denied the Veteran's petition to reopen on the grounds that evidence he submitted, while new, was not material to his claim.  Although the Veteran appealed the Board's decision to the Court, the Court dismissed the appeal in a February 2008 order, as the Veteran did not contest the Board's decision as to that issue.

In a May 2002 rating decision, the RO denied the Veteran's claim of entitlement to service connection for cardiomyopathy.  The claim was denied on the basis that the Veteran's service treatment records showed no diagnosis or treatment for a heart condition, or that such a heart condition manifested to a compensable degree within one year of discharge from service.  The Veteran filed a timely NOD and perfected an appeal in September 2002.  However, in a June 2003 statement, the Veteran requested to withdraw his claim and the subsequent appeal.  Thus, the decision became final.  38 U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2013).

The Veteran filed a petition to reopen both service connection claims in April 2010.  An August 2010 rating decision reopened the Veteran's claims but denied them on the merits.

The Board is required to address new and material claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board will proceed in the following decision to adjudicate the new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

At the time of the July 2006 denial, the evidence of record consisted of the Veteran's service treatment records, a May 1973 VA orthopedic examination report, private treatment records, VA treatment records, Social Security Administration (SSA) records, and the Veteran's testimony at two personal hearings.  The petition to reopen was denied on the grounds that the Veteran had not submitted new and material evidence that suggested a link between his present back disability and service, or that his back disability was misdiagnosed.

The evidence received from the Veteran since the July 2006 denial to reopen the back claim include the Veteran's June 2010 and May 2012 statements reiterating his contention that military service aggravated his back disability, and a July 2010 statement from his sister, who corroborated the Veteran's assertion that he had a back disability prior to service and reported that when he returned from his time in the Army, the Veteran's back "was really hurting him."

The July 2010 statement from the Veteran's sister is new, as it was received by VA after the issuance of the July 2006 Board decision and could not have been considered by prior decision makers.  Moreover, it is material, as it corroborates the Veteran's assertion that his back disability existed prior to service and was aggravated by service, the latter of which was an element the Board found lacking in its July 2006 decision.

At the time of the May 2002 denial, the evidence of record consisted of the Veteran's service treatment records, private treatment records from Dr. P. Maxwell for the period of January 2000 to May 2000, and private treatment records from the Swedish American Medical Group for the period of January 2000 to December 2001.  The claim was denied on the grounds that there was no showing in the Veteran's service treatment records of a diagnosis or treatment for a heart condition, or evidence that such a heart condition manifested to a compensable degree within one year of discharge from service.

Since the May 2002 denial of service connection for cardiomyopathy, the Veteran submitted statements dated September 2002, June 2010 and May 2012, indicating that he had an enlarged heart prior to military service, and that the condition was aggravated by service.  Additionally, he submitted a July 2010 statement from his sister, who corroborated the Veteran's assertion that he had an enlarged heart prior to service.

This evidence is new, as it was received by VA after the issuance of the May 2002 rating decision and could not have been considered by prior decision makers.  However, the mere offering of an alternative theory of entitlement does not constitute new and material evidence sufficient to reopen the claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004), aff'd 421 F.3d 1346 (Fed. Cir. 2005).  The Veteran must also produce some basis indicating the possibility that the new theory would substantiate his claim, or at least lead to development and evidence that would support the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In this case, the Veteran's statements, as corroborated by his sister's July 2010 statement, tend to support his assertion regarding in-service aggravation, an element the RO found lacking in the prior decision.

New and material evidence having been received, reopening of the previously denied claims of entitlement to service connection for a back disability and cardiomyopathy is warranted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  For reasons described in further detail below, the underlying service connection claims require additional development prior to adjudication.


ORDER

New and material evidence having been received, reopening of the previously denied claims of entitlement to service connection for a back disability and cardiomyopathy is warranted.  To this extent only, the claims are granted.


REMAND

Back Disability and Cardiomyopathy

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  Such assistance also includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required).  The third element, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.  The Veteran has not been afforded a VA examination for his back disability or cardiomyopathy.

With respect to the back disability claim, the Veteran has a current diagnosis of scoliosis and degenerative change of the spine.  The Veteran's service treatment records indicate he was treated for back pain in February 1972.  Additionally, the Veteran asserted that his back disability was aggravated by service, an assertion supported by his sister's July 2010 statement.  Moreover, the Board has insufficient medical evidence upon which to render a decision.  Thus, an examination to determine the etiology of the Veteran's back disability is warranted.

As to the Veteran's cardiomyopathy claim, the Veteran has a current diagnosis of cardiomyopathy.  The Board notes the Veteran's service treatment records are silent for complaints of or treatment for any heart condition.  However, the Veteran and his sister have asserted that the Veteran had a heart condition prior to his entry into service, and that the condition was aggravated by service.  Given the low threshold of the third McLendon and the absence of sufficient medical evidence upon which to base a decision, the Board finds an examination is warranted to determine the etiology of the Veteran's cardiomyopathy.


Bilateral Hearing Loss

The Board finds that the July 2010 VA examination provided to the Veteran in connection with his service connection claim is inadequate for rating purposes.  
In particular, the VA audiologist's opinion improperly relied on negative evidence.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).  Additionally, by declining to afford the proper weight to the Veteran's lay assertion that he experienced hearing loss during and since service, the examiner rendered an opinion that was based on an incomplete history of the case.  In light of the above, the Board finds that the July 2010 VA opinion is inadequate for the Board to make an informed decision on the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).

The Board stresses that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Increased Rating for Pes Planus

Evidence pertinent to the Veteran's claim is absent from the record.  In particular, the Veteran was afforded a VA examination in May 2012 to assess the current level of severity of his pes planus disability.  In September 2013, the AOJ requested an addendum from the May 2012 examiner to render an answer to a Disability Benefits Questionnaire that was left unanswered.  Although the AOJ issued a Supplemental Statement of the Case (SSOC) in September 2013, it did not indicate whether the AOJ received the addendum report, nor is such a report located in the Veteran's physical or electronic claims files.  As such, the addendum report must be obtained and made part of the record.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide or authorize the release of any medical records related to the treatment of his back disability, cardiomyopathy, bilateral hearing loss, and pes planus.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran, as well as any outstanding VA treatment records, to include records relating to any addendum report issued following the May 2012 VA examination.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.

2.  After collecting any outstanding medical records and incorporating them into the claims file, schedule the Veteran for a VA examination by an appropriate examiner to determine the current nature and etiology of his back and heart disabilities.  The examiner is requested to review the claims folder, to include this remand.  Any indicated tests or studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  Based on the review of the Veteran's claims file and physical examination of the Veteran, the examiner should provide an opinion on the following:

a)  Identify any currently diagnosed back and heart disabilities.

b)  Whether there is clear and unmistakable evidence that any diagnosed back disability preexisted service.

c) If so, whether there is clear and unmistakable evidence that any preexisting back disability was not aggravated by service (beyond the natural progress of the disease and not merely a temporary flare-up).

d) If there is not clear and unmistakable evidence that any diagnosed back disability preexisted service and was not aggravated by service, whether it is at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed back disability had its onset in service or is otherwise related to service.

e) Whether there is clear and unmistakable evidence that any currently diagnosed heart disability preexisted service.

f) If so, whether there is clear and unmistakable evidence that any preexisting heart disability was not aggravated by service (beyond the natural progress of the disease and not merely a temporary flare-up).

g) If there is not clear and unmistakable evidence that any diagnosed heart disability preexisted service and was not aggravated by service, whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed heart disability had its onset in service or is otherwise related to service. 

Note that "clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The rationale for any opinion rendered must be provided.  If the examiner is unable to offer any opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Next, forward the Veteran's claims folder to the examiner who conducted the July 2010 VA audiological examination (or a suitable substitute if this individual is unavailable) for an addendum opinion.  The examiner is requested again to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.

Following review of the claims file, the examiner should provide an opinion on whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral hearing loss is caused by or related to service, to include his reported in-service noise exposure.  The examiner should comment on the Veteran's reports of experiencing hearing loss since service, and being exposed to traumatic noise during service without the use of ear protection.  The Board notes that the Veteran is competent to describe his in-service noise exposure and acoustic trauma.

The rationale for any opinion rendered must be provided.  If the examiner is unable to offer any opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

With respect to the above requested opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

4.  If and only if an addendum report to the May 2012 VA examination is not obtained, schedule the Veteran for a VA examination by an appropriate medical professional, to include a complete physical examination and interview of the Veteran, in order to determine the current severity of his service-connected bilateral pes planus.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.

The examiner should describe the severity of the Veteran's pes planus in terms of whether it is mild (symptoms relieved by built-up shoe or arch support), moderate (weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet), severe (marked deformity, pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities), or pronounced (marked pronation, extreme tenderness of plantar surfaces, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances).

The examiner should also describe any other associated deformity or functional impairment of the feet.

The examiner should report the results of range of motion testing and comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.  The examiner's report should include a description of the above factors that pertain to functional loss that develops on repetitive use or during flare-up.

A complete rationale for any opinion expressed should be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

5.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If any claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


